PER CURIAM:
Xuli Zhang appeals the magistrate judge’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint and post-judgment motion.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Zhang v. Regan, No. 1:10-cv-01329-TCB, 2011 WL 3652382 (E.D. Va. filed Aug. 17, 2011 & entered Aug. 18, 2011); (Nov. 28, 2011). We deny Zhang’s motion for sanctions and request for a stay. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Pursuant to 28 U.S.C. § 636(c) (2006), the parties consented to proceeding before a magistrate judge.